 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE LONNELL ROBERSON,                        No. 2:17-cv-2049 DB P
12                           Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    P. T. SUMMERS, et al.,
15                           Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order dated November 27, 2018, plaintiff’s complaint was dismissed and

19   thirty days leave to file an amended complaint was granted. (ECF No. 12.) Thirty days from that

20   date have now passed, and plaintiff has not filed an amended complaint, or otherwise responded

21   to the court’s order.

22          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

23   randomly assign a district judge to this action.

24          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

25   Local Rule 110; Fed. R. Civ. P. 41(b).

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                        1
 1   with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 3   failure to file objections within the specified time may waive the right to appeal the District

 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: March 18, 2019

 6

 7

 8

 9

10
     DLB:12
11   DLB:1/Orders/Prisoner.Civil.Rights.fta

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
